Exhibit 10.3




August 23, 2016
Andrew J. Thomas
Chief Executive Officer
Craft Brew Alliance, Inc.
929 N. Russell St.
Portland, Oregon 97227
Re:
Amended and Restated Master Distributor Agreement (the “Agreement”) dated as of
May 1, 2011 between Anheuser-Busch, LLC, as successor in interest to
Anheuser-Busch, Incorporated (“ABI”) and Craft Brew Alliance, Inc., formerly
known as Craft Brewers Alliance, Inc. (“CBA”)

Dear Mr. Thomas:
In connection with the entrance by CBA and ABI or certain of its Affiliates into
that certain International Distribution Agreement on the date hereof, that
certain Contract Brewing Agreement on the date hereof, and Amendment No. 1 on
the date hereof to that certain Amended and Restated Exchange and
Recapitalization Agreement, dated as of May 1, 2011, the parties have agreed to
amend the Agreement to modify certain terms thereof. In consideration of the
premises set forth herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree that,
effective as of the date hereof, the Agreement will be amended as set forth
below:
1.The definition of “Margin” set forth in Article I of the Agreement is hereby
deleted in its entirety and replaced with the following:
“Margin” shall mean (i) from the Commencement Date until December 31, 2018,
$0.25 per case-equivalent (of 288 fluid ounces per case) for packaged or draft
Product and (ii) from and after January 1, 2019 through the end of the Term, (A)
so long as no Revocation Notice has been delivered by ABI prior to such date,
$0.25 per case-equivalent (of 288 fluid ounces per case) for packaged or draft
Product and (B) from and after the first day of the calendar month following
delivery of a Revocation Notice by ABI, $0.75 per case-equivalent (of 288 fluid
ounces per case) for packaged or draft Product.
2.The following definitions are hereby added to Article I of the Agreement in
appropriate alphabetical order:
“Base Amount” shall mean the greater of (i) the amount of out-of-pocket expenses
incurred by CBA for the sales and marketing of its Products in the Territory in
the 2018 calendar year and (ii) the average of the amount of out-of-pocket
expenses


1



--------------------------------------------------------------------------------




incurred by CBA for the sales and marketing of its Products in the Territory in
each of the 2016, 2017 and 2018 calendar years.
“Change of Control Event” shall mean (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), excluding for the avoidance of doubt ABI and its
Affiliates except pursuant to a Qualifying Offer, becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, in one transaction or a series of
related transactions (whether by merger, consolidation, business combination,
acquisition, tender offer, exchange offer, amalgamation, equity investment,
joint venture or otherwise), of 50% or more of the equity securities of CBA (or
of the surviving entity in any merger, consolidation, share exchange or other
business combination involving CBA or the resulting direct or indirect parent of
CBA or such surviving entity) entitled to vote for members of the board of
directors or equivalent governing body of CBA (or such surviving or parent
entity) on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (ii) a change in the composition of the board of directors of CBA during
any period of twelve (12) consecutive months such that individuals who at the
beginning of such period constituted the board of directors of CBA (together
with any new directors whose election by the board of directors of CBA, or whose
nomination for election by the shareholders of CBA, was approved by a vote of a
majority of the directors of CBA then in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of CBA then in office; or (iii) the acquisition by any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) in any manner (whether by disposition, lease, license, exchange or
other transfer), in one transaction or a series of related transactions, of (A)
50% or more of the consolidated assets of CBA and its subsidiaries (based on the
fair market value thereof), including through the acquisition of one or more
subsidiaries of CBA owning such assets or (B) the Kona brand or any Intellectual
Property rights, the disposition of which (without giving effect to any license
back to CBA or its Affiliates) would result in CBA no longer being able to
produce, manufacture, brew or distribute any Kona brand products (or products
associated with any Kona sub-brand or brand extension).
“Consumer Price Index” shall mean the Consumer Price Index as published by the
United States Department of Labor, Bureau of Labor Statistics or any substitute
index hereafter adopted by the United States Department of Labor.
“Qualifying Offer” shall mean an offer or proposal made by ABI or one of its
Affiliates for the acquisition in any manner, directly or indirectly, in one
transaction or a series of related transactions, of all of the issued and
outstanding shares of the common


2



--------------------------------------------------------------------------------




stock, par value $0.005 per share, of CBA (the “CBA Common Stock”), in each case
(i) for an aggregate value of (A) from August 23, 2016 to August 23, 2017, not
less than $22.00 per share of CBA Common Stock, (B) from August 24, 2017 to
August 23, 2018, not less than $23.25 per share of CBA Common Stock and (C) from
and after August 24, 2018, not less than $24.50 per share of CBA Common Stock,
in each case of clauses (A), (B) and (C), subject to adjustment for any
reclassification, recapitalization, stock split (including a reverse stock
split) or subdivision or combination, exchange or readjustment of the issued and
outstanding shares of CBA Common Stock, (ii) on otherwise customary terms and
conditions for a transaction of the type proposed by ABI or such Affiliate;
provided that, such customary terms and conditions shall in no event include any
reverse termination fee payable by ABI or any of its Affiliates, and (iii) which
ABI or its applicable Affiliate indicates in writing it is ready and willing to
enter into definitive documentation with respect thereto on such terms.
“Reinvestment Amount” shall mean, for any given calendar year from and after
January 1, 2019, the aggregate amount equal to $0.25 per case-equivalent (of 288
fluid ounces per case) for all packaged or draft Product distributed hereunder
in such year; provided that, the Reinvestment Account shall cease to accrue (and
shall not accrue for any subsequent calendar year) from and after the date a
Revocation Notice is delivered by ABI.
“U.S. Prime Rate” shall mean the U.S. prime rate as in effect from time to time
and published in the eastern edition of The Wall Street Journal or a comparable
newspaper if The Wall Street Journal shall cease publishing the U.S. prime rate.
3.The following new Section 4.10 is hereby added to Article IV of the Agreement:
“4.10 In each calendar year beginning from and after January 1, 2019, CBA’s out
of pocket expenses for the sales and marketing of its Products in the Territory
shall be no less than the sum of (i) the Reinvestment Amount accrued during such
calendar year and (ii) the Base Amount, as such Base Amount shall be increased
on an annual basis beginning January 1, 2019 by a percentage equal to the
cumulative change in the average Consumer Price Index over the preceding year;
provided that, at least 50% of the Reinvestment Amount each year (but in any
event not less than the percentage equal to the proportion of (A) sales of
Products made by CBA in the Territory in such year through ABI’s wholly owned
Alliance Wholesalers, to (B) total sales of Products made by CBA in the
Territory in such year) (the “WOD Reinvestment Amount”) shall be invested by CBA
in the sales and marketing of its Products in the portion of the Territory in
which ABI’s wholly owned Alliance Wholesalers distribute the Products as of
August 23, 2016 (it being understood that if ABI’s wholly owned Alliance
Wholesalers commence distributing the Products in any additional portions of the
Territory, CBA shall be permitted to invest any portion of the WOD Reinvestment
Amount in the sales and marketing of its Products in such additional portions of
the Territory). At the reasonable request of ABI from time to time, CBA shall
provide to ABI reasonably detailed documentation of the out-of-pocket sales and
marketing expenses incurred by CBA in all


3



--------------------------------------------------------------------------------




or any portion of the Territory in accordance with this Section 4.10, as well as
CBA’s expenditures for the sales and marketing of its Products in the Territory
in each of the 2016, 2017 and 2018 calendar years.”
4.The following new Section 7.04 is hereby added to Article VII of the
Agreement:
“7.04 At any time following (i) a Change of Control Event (a) that occurs prior
to August 23, 2019 or (b) that occurs following August 23, 2019 but definitive
agreements for which were entered into by CBA prior to August 23, 2019 or (ii)
if ABI or one of its Affiliates shall have made a Qualifying Offer to CBA, the
earliest of (A) such time as CBA has indicated to ABI that it is not willing to
enter into an agreement with ABI or such Affiliate on the terms and conditions
proposed in such Qualifying Offer, (B) the consummation of the transaction
underlying such Qualifying Offer and (C) 120 days following the receipt by CBA
of such Qualifying Offer if the parties have not entered into definitive
documentation with respect to thereto, ABI shall have the right to deliver
written notice to CBA (the “Revocation Notice”) of the reversion of the Margin
definition and other provisions of this Agreement to the terms thereof in effect
prior to the amendment of this Agreement pursuant to Amendment No. 3, dated as
of August 23, 2016; provided that, (I) ABI’s right to deliver such Revocation
Notice pursuant to this clause (C) shall not be available to ABI if, during such
120 day period, ABI has not engaged, and CBA has engaged, in good faith and
reasonable efforts to discuss and negotiate a definitive public company style
transaction agreement with respect to such Qualifying Offer that satisfies the
requirements of clauses (i) and (ii) of the definition thereof and (II) in the
event of any good faith dispute between the parties as to whether (a) the
Qualifying Offer made by ABI satisfies the requirements of clauses (i) and (ii)
of the definition thereof or (b) ABI has engaged in good faith and reasonable
efforts to discuss and negotiate a definitive agreement with respect to such
Qualifying Offer, the right of ABI to deliver a Revocation Notice pursuant to
this clause (C) shall not be available during the pendency of such dispute;
provided, further, that if any such dispute is resolved in favor of ABI, within
30 days of the resolution thereof, CBA shall pay to ABI (x) the amount of any
outside counsel fees reasonably incurred by ABI in contesting such dispute and
(y) to the extent any portion of such period would follow December 31, 2018,
with respect to all packaged or draft Product distributed by ABI under this
Agreement after the date on which a Revocation Notice would have been delivered
by ABI had ABI exercised its right to do so on the first date such right was
available to it pursuant to this clause (C) (without giving effect to any
proviso in this Section 7.04) (the “Original Revocation Date”), an aggregate
amount equal to $0.50 per case-equivalent (of 288 fluid ounces per case) for any
such distributed Product, in each case of (x) and (y), together with interest
accrued on such aggregate amount at the U.S. Prime Rate per month from the
Original Revocation Date until the date such amount is paid in full to ABI;
provided, further, that, if any such dispute is resolved in favor of CBA, within
30 days of the resolution thereof, ABI shall pay CBA the amount of any outside
counsel fees reasonably incurred by CBA in contesting such dispute, together
with interest accrued on such amount at the U.S. Prime Rate per month from the
Original Revocation Date until the date such amount is paid in full to CBA.”


4



--------------------------------------------------------------------------------




5.The following proviso is hereby added to the end of the first paragraph of
Section 11.03 of the Agreement, before the period at the end of such paragraph:
“; provided that the parties hereby affirm and formalize their previous
agreement that the New Products set forth on Attachment F shall automatically be
deemed Products for all purposes of this Agreement, without any additional
actions on the part of CBA, in each case following such time as the parties are
able to transition the distribution rights to such New Products and the
territories in which such New Products are distributed to the Alliance
Wholesalers hereunder and the portions of the Territory in which such Alliance
Wholesalers are distributing Products, respectively.”
6.Attachment F hereto is hereby added as an attachment to the Agreement in
appropriate alphabetical order.
7.ABI expressly waives its rights under Section 7.01 to deliver written notice
to CBA on or prior to June 30, 2018 electing not to renew this Agreement and the
parties hereby expressly agree that, following the expiration of the Initial
Term, this Agreement shall automatically be renewed for the 10 year period ended
December 31, 2028 as set forth in Section 7.01.
8.For all purposes of this amendment, except as otherwise defined or unless the
context otherwise requires, terms used in capitalized form in this amendment and
defined in the Agreement shall have the meanings specified in the Agreement.
9.Except as specifically amended herein, all other provisions of the Agreement
shall remain in full force and effect. Articles XIX and XX and Sections 22.02,
22.03, 22.04, 22.06 and 22.07 of the Agreement shall apply to this amendment
mutatis mutandis.


[Signature Page Follows]






5



--------------------------------------------------------------------------------





Please indicate your agreement to the foregoing by executing and returning this
letter agreement.
Very truly yours,
ANHEUSER-BUSCH, LLC
By:
/s/ Thomas Larson
 
By:
/s/ Jeff Karrenbrock
Name:
Thomas Larson
 
Name:
Jeff Karrenbrock
Title:
Secretary
 
Title:
Vice President, Controller and Assistant Treasurer







Accepted and agreed as of the date first above written:
 
CRAFT BREW ALLIANCE, INC.
 
 
By:
/s/ Andrew J. Thomas
Name:
Andrew J. Thomas
Title:
Chief Executive Officer





[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------





ATTACHMENT F
CERTAIN NEW PRODUCTS


1.
Any Cisco Brewers Brands

2.
Any Appalachian Mountain Brewery Brands

With respect to the foregoing, ABI and CBA agree to use commercially reasonable
efforts to get such branded products fully activated as Products under this
Agreement on a territory by territory basis in accordance with the proviso to
the first paragraph of Section 11.03.


